Mr. Justice Dunn delivered the opinion of the court: The only question presented by this appeal is whether or not the municipal court of Chicago had jurisdiction of the subject matter. The municipal court held that jurisdiction was conferred upon it by the first clause of section 2 of the Municipal Court act, and the appellants contend that such construction makes the clause violative of section 22 of article 4 of the constitution of the State and of the fourteenth amendment of the. constitution of the United States. Section 2 of the Municipal Court act (Laws of 1905, p. 158,) enumerates the cases of which the court shall have jurisdiction, as follows: “First, all actions on contracts, express or implied, when the amount claimed by plaintiff exceeds one thousand dollars ($1000).and all actions for the recovery of personal property or for the recovery of damages for the conversion of an injury to personal property when the value of the property on [or] the amount of damages sought to be recovered, as claimed by the plaintiff, exceeds one thousand dollars ($1000.) * * * Fifth, all other suits at law, for the recovery of money only, when the amount claimed does not exceed one thousand dollars ($1000.)” Appellants contend that the words “contracts, express or implied,” in this section, do not include cases for personal injuries. They seek to apply to the construction of these words a distinction between constructive contracts, or fictions of law adapted to enforce legal duties by actions of contract, and implied contracts, which arise under circumstances which, according to the ordinary course of dealing and the common understanding of men, show a mutual intention to contract. In the interpretation of statutes, words are to. be taken in their ordinary meaning in general and popular use, unless some absurd or injurious consequence would result, or it is apparent from the whole law and other laws in pari materia that a different meaning was intended. The meaning and intent of the legislature must be ascertained from the words employed, and where there is no ambiguity there is no room for construction. “It is not allowable to interpret what has no need of interpretation, and, when the words have a definite and precise meaning, to go elsewhere in search of conjecture in order to restrict or extend the meaning. Statutes and contracts should be read and understood according to the natural and most obvious import of the language, without resorting to subtle and forced construction for the purpose of either limiting or extending their operation.” City of Beardstown v. City of Virginia, 76 Ill. 34. The term “implied contract” is a familiar one in the law. By reason of the relation of the parties or the existence of an obligation or duty a contract may be implied by law which the party never actually intended to enter into and the obligation of which he did actually intend never to assume. Whether or not it accords with scientific terminology to call an obligation imposed by the existence of a duty an implied contract, yet in the ordinary use of language by courts and writers it has been almost universally so called. “Implied contracts,” says Blackstone, “are such as reason and justice dictate, and which, therefore, the law presumes that every man has contracted to perform, and upon this presumption makes him answerable to such persons as suffer by his non-performance.” (3 Com. 158.) In the sixth subdivision of his classification of implied contracts which arise from natural reason and the just construction of the law, he says: “The last class of contracts, implied by reason and construction of law, arises upon this supposition: that every one who undertakes any office, employment, trust or duty, contracts with those who employ or entrust him, to perform it with integrity, diligence and skill; and if by his want of either of those qualities any injury accrues to individuals, they have their remedy in damages by a special action on the case.” (Ibid. 163.) And among the instances of implied contracts are mentioned those of the common inn-keeper to secure his guest’s goods in his inn, of the common carrier to be answerable for the goods he carries, and of the common farrier that he shoes a horse well without laming him. “The law presumes or implies from the fact of receiving, as common carriers, the passenger to carry for hire, a contract.” (Frink v. Potter, 17 Ill. 406; North Chicago Street Railroad Co. v. Williams, 140 id. 275; West Chicago Street Railroad Co. v. Manning, 170 id. 417.) It is not difficult to cite decisions in many jurisdictions recognizing the existence of a contract between carrier and passenger from the mere fact of the relation. Busch v. Interborough Rapid Transit Co. 187 N. Y. 388; Cincinnati, Lawrenceburg and Aurora Electric Street Railroad Co. v. Lohe, 68 Ohio St. 101; Dwinelle v. New York Central and Hudson River Railroad Co. 120 N. Y. 117; MacKay v. Ohio River Railroad Co. 34 W. Va. 65; Jacksonville, St. Augustine and Halifax River Railroad Co. v. Mitchell, 32 Fla. 77; Aiken v. Southern Railway Co. (Ga.) 62 L. R. A. 666; Knoxville Traction Co. v. Lane, 103 Tenn. 376; O’Rourke v. Citizens’ Street Railway Co. 103 id. 124; Paulin v. Canadian Pacific Railroad Co. 52 Fed. Rep. 197. Hutchinson on Carriers (vol. 3, sec. 1403,) says: “As in the case of common carriers of goods and merchandise, the carrier of passengers may be sued for an injury to the passenger by his negligence, either in assumpsit for the breach of the contract, whether express or implied, to carry safely, or in an action on the case for the wrong,” and cites Knights v. Quarles, 2 Brod. & Bing. 102, Magee v. Navigation Co. 46 Fed. Rep. 734, and Railway Co. v. Russ, 57 id. 822. We have examined those cases and they clearly sustain the text of the author. The distinction between contracts implied by law from the existence of a plain legal obligation, without regard to the intention of the parties or even contrary thereto, and contracts implied in fact from acts or circumstances indicating their mutual intention, is unimportant in this case. All alike come within the natural and usual meaning of the words “implied contract.” “In that large class of transactions designated in the law as implied contracts, the assent or convention which is an essential ingredient of an actual contract is often wanting. Thus, if a party obtain the money of another by mistake it is his duty to refund it, not from any agreement on his part, but from the general obligation to do justice which rests upon all persons. In such c-ase the party makes no promise on the subject, but the law, ‘consulting the interests of morality,’ implies one, and the liability thus arising is said to be a liability upon an implied contract.—Argenti v. San Francisco, 16 Cal. 282; Maine on Ancient Law, 344.” Pacific Mail Steamship Co. v. Joliffe, 2 Wall. 450. Instances of contracts implied by law without any actual meeting of the minds or mutual understanding of the parties, or even contrary to the manifest intention of one sought to be charged, are cases where one man has obtained money from another by oppression, imposition, extortion or deceit, or by the commission of a trespass; cases where necessaries have been furnished to a wife wrongfully abandoned by her husband, though he has given notice that he will not be responsible; cases of the decoying away of another’s servant and making use of his labor. This is, however, not a case in which the contract was_ not willingly-entered into, even though the law and the ordinances of the city fixed its terms. The corporation of which appellants are'the receivers was voluntarily organized and voluntarily constructed its railways in the streets of Chicago and began their operation. It must have obtained the right to do so by virtue of an ordinance or ordinances voluntarily accepted by it. Having done so, its presence in the streets and operation of its railway were a continuing offer to every individual desiring transportation upon the terms fixed by law and the ordinances, and, when the offer was accepted by any individual presenting himself to be so carried, a contract was completed. There is nothing in any part of the act indicating that the words “contract, express or implied,” were used in other than their natural and ordinary sense. Such sense is not qualified in any way by the statutes, which counsel for the appellants contend have given a legislative construction to these words. While it is true that actions of trespass vi et armis for an injury to the person and actions on the case are not within the jurisdiction of a justice of the peace, we know of no reason why such magistrate has not jurisdiction of an action for a breach of contract of carriage resulting in an injury to the passenger, where the amount claimed does not exceed his jurisdiction. Whether a plea of set-off would be sustained to such action or whether the time limited for the commencement thereof is two or five years we do not decide, but it is very clear that neither the legislature nor the courts have given to the expression, “contracts, express or implied,” any technical' or limited meaning other than the words naturally bear. The municipal court rightly held that the act conferred jurisdiction of this action. Appellants contend that under this construction so much of the act as gives the municipal court jurisdiction of actions on contracts, express or implied, where the amount claimed by the plaintiff exceeds $1000, is contrary to the constitution of the State and the fourteenth amendment to the constitution of the United States, because it is class legislation and because it denies equal rights and privileges to persons having the same rights under the law. The act applies to every individual and corporation and to every contract, in a suit involving the requisite amount. The legislature was required to define the jurisdiction of the court. The basis adopted, so far as the question here involved is concerned, was the amount claimed and the kind of action. In regard to the kind of action the statute conferred jurisdiction in all cases for the recovery of money only, and we see no reason why this was not a legitimate exercise of the legislative power. In regard to the amount, $1000 was adopted as the line of demarcation, and to confer jurisdiction the amount claimed in actions on contracts must exceed that sum and in all other actions must not. The character of the wrong done or of the breach of the contract has nothing to do with the question of jurisdiction. If the suit is for the recovery of money only, the court has jurisdiction, subject to the limitation as to the amount claimed. If the contract alleged in the declaration in this case had been an express one, signed by the parties, no question as to the jurisdiction could have arisen. But if the existence of a contract is a proper basis for conferring jurisdiction it cannot be material whether such contract is express or implied, and it cannot be class legislation or a denial of equal rights if the statute conferring jurisdiction applies to all cases on contracts. The judgment is affirmed. Judgment affirmed,